IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA )
v. § No. 1:18-CR-410
SEITU SULAYMAN KOKAYI, § Honorable Leonie M. Brinkema
Defendant. §
SEALING ORDER

This matter comes before the Court on the United States’ request to submit under seal an
un-redacted version of the Government ’s Response In Opposz`tion T 0 Defendant ’s Motion for
Pretrial Release. The government’s redacted version of this pleading is filed at Dkt. No. 59.

For good cause shown, the Court finds:

1. Docket entries 2 and 19 remain filed under seal in this matter.
2. The circumstances of this case involve a minor female witness.
3. The government’s response relies upon information in the sealed docket entries

and information from the minor witness.

4. Sealing is necessary to comply with the existing sealing orders in this case and to
protect the identity of the minor female witness.

5. The Court has considered procedures other than sealing, but none would suffice to
protect the information subject to sealing.

6. The Court has the inherent power to seal materials submitted to it. See United
States v. Wuagneux, 683 F.2d 1343, 1351 (l lth Cir. 1982); State of Arizona v. Maypcnny, 672
F.2d 761, 765 (9th Cir. 1982); Times Mirror Company v. Um'ted States, 873 F.Zd 1210 (9th Cir.

1989); see also Shea v. Gabriel, 520 F.2d 879 (lst Cir. 1975); United States v. Hubbard, 650

F.Zd 293 (D.C. Cir. 1980); In re Braughton, 520 F.2d 765, 766 (9th Cir. 1975). “The trial court
has supervisory power over its own records and may, in its discretion, seal documents if the
public’s right of access is outweighed by competing interests.” In re Knight Pub. Co., 743 F.2d
231 , 235 (4th Cir. 1984). Federal officials handling personal information are “bound by the
Privacy Act not to disclose any personal information and to take certain precautions to keep
personal information confidentia .” Big Ridge, Inc. v. Fed. Mine Safezj) & Health Review

Comm ’n, 715 F.3d 631, 650 (7th Cir. 2013).

7. The Um`ted States requests that the un-redacted version of Government ’s
Response In Opposition To Defendant’s Motionfor Pretrial Release remain under seal until
further Order of the Court.

lt is therefore, ORDERED that the United States’ request to submit under seal an un-
redacted version of Government ’s Response In Opposition To Defendant’s Motionfor Pretrial
Release is GRANTED; it is further ORDERED that the under seal Version will remain under seal

until further Order of this Court.

. QL
ENTERED this {Q day of ,2019

s /s/
Leonle M. Brinl<ema

United States District Judge

